IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DANIEL DAV1D DYDZAK,                                       No. 84868
                                   Appellant,
                               vs.
                 TANI CANTIL-SAKAUYE; JORGE
                 NAVARRETE; THOMAS LAYTON,
                                                                            NI=
                                                                                      r


                 A/K/A TOM LAYTON; CHARLES
                 SCHWAB; DONALD F. MILES;                                   SEP 0 1 2022
                 JOHNNIE B. RAWLINSON; BARRY G.
                                                                            EUZABET
                 SILVERMAN; WILLIAM A. FLETCHER;                       cL

                 PETER LIND SHAW; RONALD M.
                 GEORGE; ERIC M. GEORGE; ALAN I.
                 ROTHENBERG; 1ST CENTURY BANK;
                 1ST CENTURY BACSHARES, INC.;
                 EDWARD EPHRAIM SCHIFFER;
                 SIDNEY R. THOMAS; WILLIAM DATO;
                 MAXINE M. CHESNEY; MOLLY C.
                 DWYER; GEORGE H. KING; A.
                 WALLACE TASHIMA; FERDINAND
                 FRANCIS FERNANDEZ; KIM
                 MCCLANE WARDLAW; WILLIAM C.
                 CANBY; RONALD M. GOULD; AND
                 RICHARD C. TALLMAN,
                                    Respondents.

                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order granting a
                motion to dismiss. Eighth Judicial District Court, Clark County; Nancy L.
                Allf, Judge. Initial review of the notice of appeal and documents before this
                court reveals a jurisdictional defect. It appears that the challenged order is
                not a final judgment appealable under NRAP 3A(b)(1). "[A] final judgment
                is one that disposes of all the issues presented in the case, and leaves
                nothing for the future consideration of the court, except for post-judgment
                issues such as attorney's fees and costs." Lee v. GNLV Corp., 116 Nev. 424,
SUPREME COURT
         OF
      NEVADA


•,,, r.:7A
                                                                                2:1_       sod
                426, 996 P.2d 416, 417 (2000). The challenged order grants a motion to
                dismiss filed by two defendants and does not appear to dismiss the
                complaint in its entirety. It also appears that appellant's claims against the
                other defendants remain pending in the district court. And it does not
                appear that any other statute or court rule allows an appeal from the
                challenged order. See Brown u. MHC Stagecoach, LLC, 129 Nev. 343, 345,
                301 P.3d 850, 851 (2013) (this court "may only consider appeals authorized
                by statute or court rule"). Accordingly, as it appears that this court lacks
                jurisdiction, this court
                            ORDERS this appeal DISMISSED.



                                           ‘4.1Z4LeAD
                                           Silver
                                                                    , J.




                                           , J.                                         J.
                Cadish                                     Pickering




SUPREME COURT
        OF
    NEVADA


  1 ,147A
                cc:   Hon. Nancy L. Allf, District Judge
                      Daniel David Dydzak
                      1st Century Bacshares, Inc.
                      1st Century Bank
                      A. Wallace Tashima
                      Alan I. Rothenberg
                      Barry G. Silverman
                      Charles Schwab
                      Donald F. Miles
                      Edward Ephraim Schiffer
                      Eric M. George
                      Ferdinand Francis Fernandez
                      George H. King
                      Johnnie B. Rawlinson
                      Kim McClane Wardlaw
                      Maxine M. Chesney
                      Molly C. Dwyer
                      Peter Lind Shaw
                      Richard C. Tallman
                      Ronald M. George
                      Ronald M. Gould
                      Sidney R. Thomas
                      Olson, Cannon, Gormley, & Stoberski
                      Thomas Layton
                      William A. Fletcher
                      William C. Canby
                      William Dato
                      Eighth District Court Clerk




SUPREME COURT
       OF
   NEVAQA


  1, 17A
                                                  3